33 Mich. App. 207 (1971)
189 N.W.2d 888
PEOPLE
v.
McLEAN
Docket No. 8404.
Michigan Court of Appeals.
Decided April 27, 1971.
*208 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Thomas G. Plunkett, Prosecuting Attorney, Dennis Donohue, Chief Appellate Counsel, and Frank R. Knox, Assistant Prosecuting Attorney, for the people.
Stanley W. Kurzman, for defendant on appeal.
Before: R.B. BURNS, P.J., and J.H. GILLIS and T.M. BURNS, JJ.
PER CURIAM.
Defendant Darwin McLean was convicted upon his plea of guilty of larceny in a building. MCLA § 750.360 (Stat Ann 1954 Rev § 28.592). He appeals as of right.
The sole issue on appeal is whether the failure of the trial court to advise defendant of his specific rights against compulsory self-incrimination and confrontation of adverse witnesses renders the plea of guilty involuntary and unacceptable. GCR 1963, 785.3(2); Boykin v. Alabama (1969), 395 U.S. 238 (89 S. Ct. 1709, 23 L. Ed. 2d 274).
Prior to acceptance of the plea, the trial court conducted the following examination of defendant:
"Q. Have you discussed the matter with your attorney?
"A. Yes.
"Q. And do you understand that you could have a trial either by a judge or by a jury in this case to determine your guilt or innocence and that you need not plead guilty?
"A. Yes.
"Q. Do you wish to have a trial?
"A. No.

* * *
*209 "Q. Has anyone made any promises of leniency to you, told you that you would get a lighter sentence if you were to plead guilty rather than go to trial?
"A. No, sir.
"Q. Has anyone threatened, abused or mistreated you in any way in order to force you to plead guilty?
"A. No, sir.
"Q. Your plea then is freely and voluntarily made?
"A. Yes."
We find the trial court properly accepted the proffered guilty plea. The issue now before the Court is not a new one. Prior cases have dealt with whether the decision in Boykin v. Alabama, supra, requires specific enumeration and waiver of the several important constitutional rights involved in guilty plea cases. People v. Jaworski (1970), 25 Mich. App. 540; People v. Sepulvado (1970), 27 Mich. App. 66; People v. Martin (1970), 29 Mich. App. 295.[1]
We agree with the majority opinions in Jaworski, Sepulvado, and Martin. Boykin v. Alabama, supra, does not set forth a specific code of item-by-item advices as a minimum requirement for the acceptance of a guilty plea. All that is required is that the trial judge "make such inquiry as would lead a reasonable person to conclude that the defendant pleads guilty freely, voluntarily, and understandingly  in short, that defendant knows what he is doing, that he doesn't have to do what he is doing, but he wants to do it anyway". People v. Ferguson (1970), 383 Mich. 645, 653. That was done in this case; we find no error.
Affirmed.
NOTES
[1]  The decisions of this Court have not been unanimous. The decisions of the Michigan Supreme Court have not commanded a majority on this issue. See People v. Taylor (1970), 383 Mich. 338; People v. Ferguson (1970), 383 Mich. 645.